Citation Nr: 0109582	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
flat feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder, to 
include as secondary to flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active duty from March 1961 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

The issues of entitlement to service connection for a back 
disorder, to include as secondary to flat feet, and 
entitlement to service connection for PTSD will be addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  In an unappealed November 1995 rating decision, the RO 
denied entitlement to service connection for flat feet. 

2.  Evidence received after November 1995 consists of 
statements from the veteran maintaining that his flat feet 
were manifested in service and he received treatment for the 
disorders in 1961.  

3.  The veteran's statements were not of record when the RO 
initially denied the claim and therefore are new; however the 
statements do not bear directly and substantially upon the 
specific matter under consideration and by itself or in 
conjunction with evidence previously assembled are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the November 1995 RO determination 
denying entitlement to service connection for flat feet is 
not new and material, and thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his flat feet disability initially 
manifested during boot camp while in service.  

The veteran seeks to reopen his claim for service connection 
for flat feet.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in or for aggravation of a preexisting injury 
suffered or disease contracted during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2000).

To establish service connection, there must be competent 
evidence of current disability (medical evidence), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence considered at the time of the prior final denial 
included the veteran's service medical records and VA medical 
records.  The veteran claimed in a November 1993 statement 
that he was treated in service for flat feet and that he 
continued to have problems with his feet that caused pain.  
He also stated that he had to wear high arch shoes and boots.  
The service medical records reflect that on entrance 
examination in March 1961 clinical evaluation of the feet was 
negative, but in May 1961 and June 1961 the veteran 
complained of pain of the feet and received arch supports.  
Pes planus was noted.  On discharge examination in April 
1968, clinical evaluation was normal.

A March 1993 VA examination report is silent with respect to 
flat feet.  However, a VA outpatient treatment report dated 
in April 1994 contains a notation of flat feet.  

On fee basis VA examination in September 1995, the veteran 
reported that he began having trouble with his feet in boot 
camp in 1961, and he did not have a prior history of flat 
feet.  Physical examination revealed obvious pes planus with 
bilateral base of the fifth metatarsal callosities, right 
greater than left.  The examiner noted that x-rays revealed 
some plantar mobility of the navicular with disruption of the 
plantar arch.  The diagnosis was bilateral pes planus, right 
slightly greater than left.  The examiner opined although pes 
planus can be a congenital or an acquired problem, according 
to the veteran there was no noted pes planus prior to 
entrance into service, and he in fact reported no childhood 
history of this.  The veteran had significant walking duties 
during boot camp and this certainly could have caused the pes 
planus.  The examiner concluded that the veteran's pes planus 
is a directly acquired condition in the veteran's case.  A 
September 1995 radiographic report revealed normal bilateral 
foot series with no evidence for flat feet.  The report also 
contains a notation that the original x-rays taken for the 
feet were refused by radiologist to be read for flat feet.

In November 1995, the RO denied the claim, reasoning that 
there was no record of flat feet showing a chronic disability 
subject to service connection.  The RO found that service 
medical records revealed no evidence of treatment for the 
disorder and the veteran's discharge examination revealed 
normal findings of the feet.  It also noted that VA 
outpatient treatment reports contained only one report, dated 
in April 1994, wherein the veteran was assessed with flat 
feet, which was some twenty-six years post service.  Notice 
of the determination was mailed in December 1995.  The 
veteran did not appeal. 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.   

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

After November 1995, the veteran submitted several statements 
maintaining that his flat feet disability had its onset in 
service.  In the statements, the veteran averred that his 
service medical records establish that he received treatment 
in 1961 for flat feet and that he has had difficulty with the 
disorders since that time.  No additional medical or lay 
evidence was received.  As to the veteran's statements that 
he was treated for flat feet in service and that he has 
continued to have pain since that time, the Board notes that 
these are essentially cumulative of contentions previously 
advanced before, and considered by, the RO.  Even if new, 
however, the veteran's assertions, alone, do not provide a 
sufficient basis for reopening the claim. As he is a 
layperson without medical training or expertise, he is not 
competent to render an opinion on a medical matter, such as 
the etiology of current disability.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. 492, 494-95 
(1992). Thus, there is no presumption of credibility as to 
such assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  
Where, as here, resolution of the issue turns on a medical 
matter (i.e., the relationship between the claimed condition 
and service), unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The statements of the veteran provide no medical evidence to 
indicate that any current flat feet were incurred or 
aggravated beyond the normal course of this condition during 
the veteran's active duty service.  Although he is competent 
to testify as to observable symptoms, the veteran, as a lay 
person, is not competent to provide evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Savage v. West, 10 Vet. App. at 495.  Thus, 
while lay statements and testimony are competent to establish 
the occurrence of an injury, they are not competent to 
provide a medical diagnosis of the veteran's condition during 
service, or the etiology of his current disorder.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 (1993) 
(an appellant's own recitations of her medical history do not 
constitute new and material evidence sufficient to reopen her 
claim when this account has already been rejected by VA).

Based on the applicable law, regulations and The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") decisions, the additional 
evidence received since the prior final decision is not new 
and material and does not provide the required evidentiary 
basis to reopen the veteran's claim.  

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence which is not only relevant to his claim for a flat 
feet, but is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2000).  In addition, the RO has notified the veteran 
of the evidence necessary to reopen his claim.  Accordingly, 
the Board concludes that VA did not fail to meet its due 
process obligations under the law.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for flat feet is not 
reopened. 


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131, (West 1991); 38 C.F.R. § 3.303(a) (2000).  
In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the 
veteran's claim is evaluated based on the places, types, and 
circumstances of service, as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R.  §§ 3.303(a), 3.304 (2000).

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).  
An essential prerequisite for a diagnosis of PTSD is that 
there has been a verifiable "stressor,"  Where the stressor 
or stressors in question are noncombat related, available 
service records must support, that is, must not contradict, 
the veteran's lay testimony concerning his noncombat-related 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish occurrence of stressor and must be corroborated by 
credible supporting evidence but there is no requirement that 
corroboration only be found in the service records.  Id.

Thus, in adjudicating a claim for service connection for 
PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000); see Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  Additionally, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).

Here, the service medical records do not show treatment for 
or complaints of a mental disorder.  Although on the April 
1968 Report of Medical History the veteran checked that he 
had or had had nervous trouble, clinical evaluation at that 
time was normal.  No relevant diagnosis was made during 
service.

On VA examination in March 1993, the veteran reported that he 
was constantly nervous.  Diagnoses made included anxiety.  VA 
outpatient treatment reports dated in 1994 show that the 
veteran received treatment for major depression while working 
as an insurance salesman, but a diagnosis of PTSD was not 
made.

On an August 1995 Attending Physician's Statement, B.H., MSW, 
recorded that the veteran stated that he could not deal with 
stressful situations of any kind.  He had low self-esteem, 
the inability to concentrate, crying spells, nervous attacks, 
and took medication for sleep and pain.  He added that he was 
coping with multiple deaths.  Nonetheless, the diagnosis was 
major depression.  

VA progress notes dated in 1999 and 2000 do not document a 
current diagnosis of PTSD; instead, the reports reflect that 
the veteran had a history of major clinical depression from 
1992 to 1995, and that he wondered if he had or has PTSD.  
The assessment included, a history of depression, 
questionable PTSD.  

The veteran has been diagnosed with nervous disabilities and 
a notation of questionable PTSD has been made.  The veteran 
has not undergone a VA examination for disability evaluation.  

As to the stressors, the veteran has stated that he had three 
close friends that were killed in Vietnam and provided the 
names of the individuals.  He also stated that his uncle died 
and that the uncle had been wounded by shrapnel in World War 
I.  He stated that during service he had duties that were 
high security and that he had to be locked in a room for 16 
hour shifts.  He reported that in 1967 and 1968, he was 
stationed at Bunker Hill and that he had funeral details 
which were very stressful.  He noted that this included 
cleaning up after plane crashes and removing body parts.  
While he has submitted limited information regarding his 
claimed stressors, the RO has not attempted to verify the 
events.  

A Back Disorder

With respect to service connection for back pain, the service 
medical records show that the veteran complained of back pain 
after being involved in a car accident, although on discharge 
examination in April 1968 clinical findings were normal.  On 
VA examination in March 1993, the examiner documented the 
veteran's complaints of back pain even though the veteran 
denied sustaining a specific injury to his back.  The 
diagnosis was history of low back pain, rule out chronic 
musculoskeletal syndrome.  VA outpatient treatment reports 
dated in 1994 show continued treatment for complaints of low 
back pain and note that the veteran's employment history 
included being a truck driver.  The impression was acute L-5 
or S-1, radiculopathy, probable herniated nucleus pulposus.  
Thereafter VA outpatient treatment reports dated in 1999 show 
a diagnosis of chronic low back pain resolved, but a clinical 
entry dated in 2000 records an assessment of chronic low back 
pain.  In light of the varying evidence of record, the Board 
finds that a contemporaneous VA examination is needed to 
ascertain whether the veteran currently has a low back 
disability, and if so, to determine its etiology.  

For these matters, additional development is warranted due to 
the significant change in the law during the pendency of this 
appeal.  The new law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

     2.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
nervous problems or any back problems at 
any time since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

3.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran should 
be advised that this complete information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran must also be 
advised of alternative methods to support 
his claim such as lay statements, buddy 
statements, letters and diaries, etc.  

3.  When any additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197. USASCRUR should be requested 
to provide any available information 
which might corroborate the veteran's 
alleged stressors.  Any USASCRUR report 
or response obtained should be associated 
with the claims file.   

4.  Then the RO should arrange for the 
veteran to be accorded an examination by 
a board certified psychiatrist, if 
available, to determine the diagnosis of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner, the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The examination 
report should reflect review of pertinent 
material in the claims folder. The 
examiner should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and the one or 
more of the inservice stressors found to 
be established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
claims folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
identify whether he currently has a low 
back disability, and if so, to ascertain 
the etiology of the disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination, and the examiner should 
indicate that such has been reviewed.  
All tests and studies deemed appropriate 
should be conducted, and all findings 
recorded in detail.  The orthopedic 
examiner should identify whether the 
veteran currently has any low back 
disorder(s), and if so, whether any 
disorder present is at least as likely as 
not related to active service.  All 
conclusions reached should be discussed 
in full with complete rationale.  

The RO must inform the veteran of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should then review the record 
and ensure that all the above actions 
have been completed, and if not, 
corrective action must be taken. 38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   When the 
RO is satisfied that the record is 
complete and the examinations are 
adequate for rating purposes, the RO 
should readjudicate the issues on appeal.  





The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any ultimate outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



